         Case 1:19-cr-00561-LAP Document 332 Filed 06/23/21 Page 1 of 1



                                                                               Martin Garbus, Esq.
                                                                        590 Madison Ave., 6th Floor
                                                                             New York, NY 10022
                                                                                   (347) 589-8513
                                                                         mgarbus@offitkurman.com


                                          June 23, 2021

VIA ECF

Honorable Loretta Preska
United States District Judge
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007


  RE:     Chevron v. Donziger, Case No. 19 Cr. 561 (LAP)

Dear Judge Preska:

        I have your recent order requesting a briefing schedule. Dkt. 331.

       It must be apparent to you by now that this prosecution is unconstitutional, that you must
recuse yourself, and that Mr. Donziger should be immediately released.

        I will contact Ms. Glavin and ask her to immediately consent to Mr. Donziger's release.
She is a sophisticated lawyer and can read the cases.

        I will work out a schedule with her if you do not dismiss the case and release Mr. Donziger
now.

       We request a hearing on the motion. We are prepared to call witnesses and introduce the
proof you have previously refused to consider.

                                                     Respectfully,

                                                         /s
                                                     Martin Garbus, Esq.
                                                     OFFIT | KURMAN
                                                     590 Madison Ave., 6th Floor
                                                     New York, NY 10022
                                                     Tel. 347.589.8513
                                                     mgarbus@offitkurman.com
                                                     Counsel for defendant
